


116 HRES 273 EH: Reaffirming the United States commitment to Taiwan and to the implementation of the Taiwan Relations Act.
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 273
In the House of Representatives, U. S.,

May 7, 2019

RESOLUTION
Reaffirming the United States commitment to Taiwan and to the implementation of the Taiwan Relations Act.
 
 
Whereas the Taiwan Relations Act (TRA) was signed into law on April 10, 1979, codifying into law the basis for continued commercial, cultural, and other relations between the people of the United States and the people of Taiwan, and serving as the foundation to preserve and promote continued bilateral bonds;  Whereas the TRA enshrines the United States commitment to make available to Taiwan such defense articles and defense services in such quantity as may be necessary to enable Taiwan to maintain a sufficient self-defense capability; 
Whereas pursuant to section 1206 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2321k note.), Taiwan is to be treated as though it were designated a major non-NATO ally for transfers of defense articles or defense services;  Whereas in 1982, President Ronald Reagan further clarified the importance and resilience of the United States-Taiwan relationship with the issuance of the Six Assurances; 
Whereas the TRA and the Six Assurances are cornerstones of United States policy with respect to Taiwan, as was reaffirmed by the House of Representatives with the adoption of H. Con. Res. 88 in 2016;  Whereas the TRA and the Six Assurances have been essential components in helping to maintain peace, security, and stability in the Western Pacific, thereby furthering the political, security, and economic interests of the United States and Taiwan; 
Whereas the United States and Taiwan have forged ever closer economic and security relations over the last four decades based on their shared commitment to democracy, human rights, the rule of law and free market principles, and their willingness to partner in efforts to combat global terrorism and to address other global challenges, such as those related to the environment, public health, energy security, education, women’s empowerment, digital economy, poverty, and natural disasters;  Whereas the United States-Taiwan partnership has been further strengthened since the 2015 memorandum of understanding establishing the Global Cooperation and Training Framework (GCTF), which has allowed the two parties to cohost many workshops on critical topics, including one in December 2018 on humanitarian assistance and disaster relief to which ten regional governments sent participants; 
Whereas Taiwan has the expertise, willingness, and capability to engage in international efforts to mitigate global challenges related to such issues as public health, aviation safety, crime, and terrorism, but its participation in such efforts has been constrained by conditions imposed by the People’s Republic of China (PRC);  Whereas successive Congresses have called upon the executive branch to develop strategies to obtain meaningful participation for Taiwan in international organizations, such as the World Health Organization (WHO), International Civil Aviation Organization (ICAO), and International Criminal Police Organization (INTERPOL); 
Whereas the Congress most recently expressed support for Taiwan’s participation at the World Health Organization’s World Health Assembly as an observer on January 22, 2019, with the adoption of H.R. 353 by the House of Representatives;  Whereas communication on bilateral security, cultural, and commercial interests would be greatly enhanced with the full implementation of the Taiwan Travel Act (Public Law 115–135), which became law on March 16, 2018, and which states that the United States Government should encourage visits between officials from the United States and Taiwan at all levels; 
Whereas the United States and Taiwan have built a strong economic partnership, with the United States now Taiwan’s third largest trading partner and with Taiwan the 11th largest trading partner of the United States and a key destination for United States agricultural exports;  Whereas strong United States-Taiwan economic relations have been a positive factor in stimulating economic growth and job creation for the people of both the United States and Taiwan; and 
Whereas successive Congresses have publicly reaffirmed United States commitments to Taiwan under the Taiwan Relations Act and Six Assurances, including most recently on December 31, 2018, with the enactment into law of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), which stated among other things that— (1)it is United States policy to support the close economic, political, and security relationship between Taiwan and the United States; 
(2)The President should conduct regular transfers of defense articles to Taiwan that are tailored to meet the existing and likely threats from the People’s Republic of China, including supporting the efforts of Taiwan to develop and integrate asymmetric capabilities, as appropriate, including mobile, survivable, and cost-effective capabilities into its military forces.; and  (3)The President should encourage the travel of high-level United States officials to Taiwan, in accordance with the Taiwan Travel Act.: Now, therefore, be it 
 
That the House of Representatives— (1)reaffirms that the Taiwan Relations Act, together with the Six Assurances, are and will remain cornerstones of United States relations with Taiwan; 
(2)encourages United States officials at all levels to travel to meet with their counterparts in Taiwan, and for high-level Taiwan officials to enter the United States and meet with United States officials, per the Taiwan Travel Act;  (3)reiterates that the President should conduct regular transfers of defense articles to Taiwan consistent with Taiwan’s national security requirements in accordance to prior legislation, including the Asia Reassurance Initiative Act of 2018 (Public Law 115–409); 
(4)calls on the Secretary of State to actively engage internationally in support of Taiwan’s meaningful participation in international organizations engaged in addressing transnational threats and challenges such as those related to health, aviation security, and crime and terrorism;  (5)recognizes Taiwan’s partnership in combating global terrorism, including as a full partner in the Global Coalition to Defeat ISIS, and in addressing other global challenges through the Global Cooperation and Training Framework (GCTF) and other such initiatives; 
(6)underscores the importance of the close people-to-people ties cultivated through initiatives such as the Fulbright Program, which has supported thousands of scholar and grantee exchanges between the United States and Taiwan over the past 60 years; and  (7)acknowledges the important work done by the American Institute in Taiwan and the Taipei Economic and Cultural Representative Office in support of United States-Taiwan interests. 

Karen L. Haas,Clerk.
